Citation Nr: 1038307	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  09-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to December 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in October 2009, at 
which time both issues were denied.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2010, the Court vacated the 
Board's decision and remanded the appeal to the Board for action 
consistent with a July 2010 Joint Motion for Remand.  

The Veteran submitted additional medical evidence in support of 
his claim in August 2010.  He has submitted a waiver of initial 
review of this evidence by the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence shows that the Veteran served as a telegrapher 
during service, and that he was also exposed to both small arms 
fire and tank main weapon firing without hearing protection 
during training. 

2.  The Veteran has current diagnoses of tinnitus and hearing 
loss as defined by VA regulation.  

3.  The evidence both for and against a nexus between the 
acoustic traumas sustained during service and the current 
findings of hearing loss and tinnitus are in relative equipoise.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, 
bilateral hearing loss was incurred due to active service.  
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2010).  

2.  With resolution of reasonable doubt in the Veteran's favor, 
tinnitus was incurred due to active service.  U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
Veteran has been met in this case.  Furthermore, given the 
favorable nature of this decision, any deficiency in the duty to 
notify or duty to assist are deemed to be harmless error, as it 
has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed bilateral hearing loss 
and tinnitus as a result of acoustic trauma he sustained during 
active service.  He asserts that he was exposed to gunfire during 
infantry training, and that he was not provided hearing 
protection.  This included tank training in which the main weapon 
was fired while he was in the tank without hearing protection.  
The Veteran also states that he was exposed to additional gunfire 
and explosions while serving in Korea.  Furthermore, he says that 
after arriving in Korea he was trained as a radio telegraph 
operator and that he served in this capacity while in Korea.  
This required listening to his set at high volume levels.  The 
Veteran believes that this also resulted in acoustic trauma that 
contributed to his hearing loss.  He states that he first sought 
treatment for tinnitus in the 1970s.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385.

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Service treatment records are silent as to any complaints of or 
treatment for hearing loss or tinnitus during service.  
Examination upon enlistment, dated November 1952, noted normal 
ears and 15/15 hearing using the whispered voice test.  A 
December 1954 discharge examination similarly revealed normal 
ears and normal hearing using the whispered voice test.  The 
Veteran answered "no" to a history of ear, nose, or throat 
trouble on a Report of Medical History, but this history did not 
specifically ask the Veteran if he experienced hearing loss. 

The post service medical records first reference ear trouble in 
August 1999 VA treatment records.  The nature of this ear trouble 
was not specified.  The Veteran complained of hearing loss in one 
ear in November 1999.  The records do not indicate which ear was 
the subject of his complaint.  

The Veteran was afforded a VA fee basis examination by a clinical 
audiologist in May 2008.  The claims folder was reviewed by the 
examiner.  The Veteran was noted to claim hearing loss as a 
result of noise exposure during service.  He reported exposure 
from working as a telegrapher and from shooting on the firing 
range without hearing protection.  The Veteran believed his 
hearing was worse in the left ear, and he attributed this to the 
fact that he was a left-handed shooter.  The normal hearing tests 
on the induction and separation examinations were noted.  His 
tinnitus was described as bilateral and constant.  On 
examination, the Veteran had audiological thresholds of 20, 30, 
35, 40, and 55 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the right ear, and thresholds of 35, 30, 35, 50, 
and 60 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the left ear.  The audiologist provided a 
diagnosis of bilateral mild to severe sensorineural hearing loss.  
The examiner noted that the whispered voice test administered 
during service did not adequately address the possibility that 
the Veteran may have developed a high frequency hearing loss from 
noise exposure during service.  As there were no audiograms in 
the service treatment records, it was not possible to determine 
whether or not the Veteran's hearing loss and tinnitus originated 
during service without resorting to speculation.  

A May 2008 private audiogram showed auditory thresholds of 20, 
25, 35, 45, and 65 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively, in the right ear, and thresholds of 25, 25, 
35, 55, and 70 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss primarily in the high tones.  The 
Board notes that this examination was conducted by a board 
certified otolaryngologist, M.J.W., M.D. 

The Veteran's wife submitted a statement in April 2009.  She 
reported that the Veteran has experienced hearing problems for 
many years.  He had told her about being exposed to gunfire in 
service without the benefit of hearing protection.  She did not 
state exactly when the Veteran first began to have hearing 
problems.  

In an April 2009 letter, Dr. W. noted that the Veteran had come 
in for a follow up of the hearing loss discovered in May 2008.  
The Veteran described his past history to include infantry 
training and tank training in which the main gun was fired.  
There was no hearing protection other than cotton balls, which 
were not adequate.  Subsequently, he was transferred to Korea 
where he went to radio school and became a telegrapher.  This 
exposed him to high squeaks and loud blasts of acoustic energy 
from time to time with damage to the ear.  The doctor stated that 
the Veteran's audiogram showed a classic picture of sensorineural 
hearing loss secondary to noise exposure.  It was his opinion 
that it was more likely than not that the Veteran's hearing loss 
and tinnitus were secondary to noise exposure while on active 
duty.  

Another letter was received from Dr. W. in August 2010.  This 
time, he stated that he had reviewed the Veteran's records, and 
the Veteran's history of noise exposure was repeated.  He was 
said to have developed tinnitus and bilateral hearing loss 
subsequent to this exposure, which was verified in his military 
medical records and VA record.  The tinnitus and progressive 
hearing loss had been present during service.  It was the opinion 
of the doctor that the Veteran's tinnitus and hearing loss were 
more likely than not caused by the in-service noise exposure and 
had progressed to the current point.  

The evidence establishes that the Veteran currently has hearing 
loss as defined by 38 C.F.R. § 3.385.  He also has a current 
diagnosis of tinnitus.  

The Veteran's service personnel records are not contained in the 
claims folder.  However, his statements and testimony regarding 
the loud volume at which he was required to listen through his 
radio headset are deemed consistent with the circumstances of his 
service, as are his statements and testimony regarding exposure 
to small arms fire and main gun fire in a tank without hearing 
protection.  
Thus, in-service noise exposure is conceded.  The remaining 
element that must be demonstrated for an award of service 
connection is a nexus between the events in service and the 
current disabilities.  

Again, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  Furthermore, the May 
2008 VA audiologist noted that the whispered voice hearing test 
administered to the Veteran at his discharge examination would 
have been inadequate to address the possibility of high frequency 
hearing loss from noise exposure.  

Thus, the absence of an in-service showing of hearing loss or 
tinnitus here does not preclude a grant of service connection.  
Indeed, the evidence includes the Veteran's credible reports of 
hearing loss and tinnitus since discharge from service, and the 
two opinions from Dr. W.  The Board notes that the Veteran is 
competent to report symptoms such as tinnitus and perceived 
hearing loss, and as the May 2008 VA audiologist has discredited 
the normal hearing test conducted at separation, there is no 
basis to doubt his credibility.  Moreover, Dr. W. has reported 
the Veteran's history of noise exposure accurately, notes that 
the current findings are consistent with noise induced hearing 
loss, and based on this history and the current findings has 
opined that both the Veteran's bilateral hearing loss and 
tinnitus are the result of the noise exposure during service.  
Although the August 2010 letter can be read to say that the 
Veteran's military medical records verified the presence of both 
tinnitus and hearing loss when in fact the service treatment 
records mention neither of these disabilities, this is not 
sufficient to negate his overall opinion, especially since the 
history of noise exposure is credible and his April 2009 opinion 
did not contain such a discrepancy.  The Board notes that Dr. W. 
is a Board certified otolaryngologist, which gives his opinion 
great weight.  Therefore, as the evidence both for and against 
the Veteran's claim is at least in equipoise, all benefit of the 
doubt is resolved in favor of the Veteran, and service connection 
for bilateral hearing loss and tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


